349 F.2d 417
In the Matter of James J. O'BRIEN and Daniel L. Redmond, Jr., Individually and Trading as O'Brien & Redmond, Bankrupts.J. Paul Martin, Trustee, Appellant.
No. 15183.
United States Court of Appeals Third Circuit.
Argued June 8, 1965.
Decided August 17, 1965.

Appeal from the United States District Court for the Eastern District of Pennsylvania; John W. Lord, Jr., Judge.


1
Melvin Lashner, Adelman & Lavine, Philadelphia, Pa., for appellant.


2
William T. Windsor, Jr., Saul, Ewing, Remick & Saul, Philadelphia, Pa., for Saul, Ewing, Remick & Saul.


3
Paul J. Donnelly, Philadelphia, Pa., for National Surety Corp.


4
Edward D. Barker, Asst. Atty. Gen., Harrisburg, Pa. (John R. Rezzolla, Chief Counsel, Department of Highways, Walter E. Alessandroni, Atty. Gen., Harrisburg, Pa., on the brief), for Commonwealth of Pennsylvania.


5
Anthony Roisman, Tax Division, Dept. of Justice, Washington, D. C., for United States of America.


6
Herbert A. Barton, Swartz, Campbell & Detweiler, Philadelphia, Pa., for Massachusetts Bonding Co. (now Hanover Insurance Co.)


7
S. Gordon Elkins, Stradley, Ronon, Stevens & Young, Philadelphia, Pa., for Globe Indemnity Co.


8
Before BIGGS, Chief Judge, and KALODNER and SMITH, Circuit Judges.


9
PER CURIAM.


10
We have examined the briefs and the record in this case, as supplemented at our direction, following oral argument. We have weighed the arguments of the parties and have concluded that the contentions of the appellant-trustee are without merit. Consequently the judgment will be affirmed.